                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA


                                                 CASE No. 3:19-CV-5754-WHO

ELIZABETH KARNAZES
                            Plaintiff(s)
                                               STIPULATION AND
  V.
                                               ORDER CONTINUING DA TE OF
                                               HEARING AND RELATED FILINGS
AMERICAN AIRLINES, INC.
                     Defendant( s)



 Counsel report that they have met and conferred and have reached the following stipulation
 pursuant FRCP 7, CIV. L-R 7-1, 7-2. The parties agree to continue the date of hearing on
 Defendant's Motion to Dismiss, to Strike, or for a More Definite Statement from November 6,
 2019, to December 4, 2019. The parties agree Plaintiffs Response shall be due on November 8,
 2109, and Defendant's Reply shall be due on November 15, 2019. The parties agree to accept
 electronic service.

  Date: October 4, 2019
                                                Plaintiff in Pro Per
  Date: October 4, 2019
                                                 ~~---
                                               Attorney for Defendant
                                                AJ"" r"\   C, l+c,._e_.-:   k: e +t-.
  • IT IS SO ORDERED .
 XX
. • IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:

  DATE: October 9, 2019
                                               U.S. DISTRICT COURT JUDGE
